Per Curiam.

We agree that it was not unconstitutional for the Legislature in section 102 of the State Defense Emergency Act (L. 1951, ch. 784, as amd.) to give jurisdiction over these misdemeanors to Magistrates’ Courts in New York City (N. Y. Const., art. VI, § 18).
Appellants may constitutionally be compelled to take shelter during an air raid drill, a purely defensive measure within the class of nonaggressive activities recognized in Girouard v. United States (328 U. S. 61). Nor do we accept appellants’ position that they were coerced into war preparation against their religious scruples. This was merely training in how to take shelter in the event of an air raid, in the nature of a lifeboat drill at sea or a fire drill in a school.
In each case, the judgment of the Appellate Part of the Court of Special Sessions of New York City should be affirmed.